UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 000-52904 CUSIP NUMBER 049838 204 (Check one): oForm10-K o Form20-F o Form11-K x Form10-Q o Form10-D o FormN-SAR o FormN-CSR For Period Ended:December 31, 2013 o Transition Report on Form10-K o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the Transition Period Ended: PART I — REGISTRANT INFORMATION ATTITUDE DRINKS INCORPORATED Full Name of Registrant Former Name if Applicable 712 U.S. Highway 1, Suite 200 Address of Principal Executive Office(Street and Number) North Palm Beach, Florida 33408 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reasons described in reasonable detail in Part III of thisform could not be eliminated without unreasonable effort orexpense; (b) The subject annual report, semi-annual report, transitionreport on Form 10-K, Form 20-F, Form 11-K or Form N-SAR, orportion thereof, will be filed on or before the 15th calendarday following the prescribed due date or the subject quarterlyreport or transition report on Form 10-Q, or portion thereof,will be filed on or before the fifth calendar day followingthe prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why the Form 10-K, 11-K, 20-F 10-Q, N-SAR or the transition report portion thereof could not be filed within the prescribed time period. (Attach extra sheets if needed.) The Registrant is awaiting information from outside third parties in order to complete the Form 10-Q and is working on completing the restatement and filing of the Form 10-Q/A for June 30, 2013 and the filing of the Form 10-Q for September 30, 2013 before it will file the Form 10-Q for December 31, 2013. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Tommy E. Kee (561) 227-2727 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). YesoNox Form 10-Q/A for June 30, 2013 and Form 10-Q for September 30, 2013 are being completed before we can file the Form 10-Q for December 31, 2013. Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? YesoNox If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2 ATTITUDE DRINKS INCORPORATED (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:February 14, 2014 By: /s/Tommy E. Kee Name: Tommy E. Kee Title: Chief Financial Officer and Principal Accounting Officer 3
